internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb plr-159469-02 date date legend district provider state county a b c this is in response to your request for a ruling that the distribution of the district cable television programming by the provider under the facts and terms described below does not constitute private_business_use under sec_141 of the internal_revenue_code_of_1986 the code of facilities used to produce that programming facts and representations the district makes the following representations the district is a political_subdivision of state established by the residents of county under state law the district’s boundaries are coterminous with the boundaries of county which encompass several cities and towns the district’s purpose is to deliver higher educational opportunities within county the district furthers that purpose by offering various credit and non-credit courses some using evolving methods such as television radio and the internet the district has begun using digital cable television to deliver educational programming the programming and plans to include credit and noncredit classes in its programming students will not be required to subscribe to digital cable television to obtain course credit the district provides alternative methods for students to obtain the information eg internet video tape and free on-campus access to the channel that provides the programming the district purchases or receives free from third parties a significant portion of the programming other programming will be produced by the district at the district’s facilities some of these facilities were financed with bonds that were sold as tax- exempt obligations the facilities the provider is a for-profit corporation in the area of cable programming telecommunications and technology the provider’s cable systems offer its customers basic expanded and premium packages of cable programming the provider is the only significant provider of digital cable television in county as part of the provider's franchise agreement with various cities within the county the provider must make cable access available to educational institutions the franchise agreements do not require the provider to create or provide the educational programming and do not specify which education institution must be given access the provider and the district have entered into an agreement the agreement that allocates one digital cable channel the channel to the district to distribute the programming within the county the provider will distribute the programming at no cost to the district subscribers to any of the provider's digital cable subscription packages will receive the programming at no additional cost but the provider will retain all subscriber fees the district represents that it and the provider do not anticipate that the provider will have more than an insignificant amount of additional subscribers solely because of the programming apart from the subscription fees the provider will receive no income from the channel or the programming the programming will transfer to the provider through equipment owned by the provider that is located at a studio owned by the district the studio the studio was not financed with tax-exempt_bonds the programming gets to the end user directly in real time with only technical processing of the signal by the provider the provider does not control or manipulate the content of the programming the subscribers see the programming as produced and created by the district the district may acknowledge on the channel that the provider is providing the channel to the district more specific provisions under the agreement include as follows the district will be responsible for the programming including editorial control scheduling and making the programming available to the provider at the studio the district will provide at least a hours of programming per day b days per week this minimum program requirement satisfies some of provider's obligations under at least one of the franchise agreements the provider will establish and maintain a fiber connection from its network to the studio and digitally compress the district’s programming signal distribute the programming over its network build rebuild and maintain its cable television network within the provider's digital service area and provide advice to the district but without any ability to control or change the programming and without any staff at the facilities or studio each party will be responsible for its own costs incurred in connection with the distribution of the programming through the provider’s cable television network the district and the provider will design a distinct programming identity and logos to market and promote the programming the provider received a non- exclusive worldwide license to use any programming marks logos or identity solely for the benefit of the programming and in furtherance of the provider’s obligations under the agreement the district represents that it and the provider believe that the license will have no monetary or non-monetary value to the provider typical use of the logo will be on the provider’s program schedules or to advertise the channel on other provider channels the term of the agreement is one year renewable automatically the agreement may be terminated by either party without penalty by providing the other party with c-months prior notice the provider will have no exclusive distribution rights to any programming the district can distribute the programming through other cable companies or broadcasters the provider has no ownership_interest in and bears no risk of loss with respect to any of the facilities or to the programming produced at the facilities none of the bond-financed facilities are treated as depreciable by the provider or any other non- governmental person law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to a private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or sec_2 the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 generally provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for purposes of sec_141 use as a member of the general_public shall not be taken into account sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue and for this purpose the use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds sec_1_141-3 generally provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b further provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer sec_1_141-3 also provides that in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract arrangements that convey special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to the arrangements in the prior sentence also result in private_business_use sec_1_141-3 for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-3 provides that in the case of financed property that is not available for use by the general_public within the meaning of sec_1_141-3 private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to the use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors- a whether the financed property is functionally related or physically proximate to property used in a trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person sec_1_141-3 provides that use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business sec_1_141-3 example provides an example of other actual or beneficial use j a political_subdivision owns and operates a hydroelectric generation plant and related facilities pursuant to a take_or_pay_contract j sell sec_15 percent of the output of the plant to corporation k an investor-owned utility k is treated as a private business user of the plant under the license issued to j for operation of the plant j is required by federal regulations to construct and operate various facilities for the preservation of fish and for public recreation j issues its obligations to finance the fish preservation and public recreation facilities k has no special legal entitlements for beneficial use of the financed facilities the fish preservation facilities are functionally related to the operation of the plant the recreation facilities are available to natural persons on a short-term basis according to generally applicable and uniformly applied rates under sec_1_141-3 the recreation facilities are treated as used by the general_public under sec_1_141-3 k’s use is not treated as private_business_use of the recreation facilities because k has no special legal entitlements for beneficial use of the recreation facilities the fish preservation facilities are not of a type reasonably available for use on the same basis by natural persons not engaged in a trade_or_business under all of the facts and circumstances including the functional relationship of the fish preservation facilities to property used in k’s trade_or_business under sec_1_141-3 k derives a special economic benefit from the fish preservation facilities therefore k’s private_business_use may be established solely on the basis of that special economic benefit and k’s use of the fish preservation facilities is treated as private_business_use the issue presented is whether the provider by transmitting the programming including programming produced at the facilities will be a private business user of the facilities the provider has no legal entitlement to use the facilities or the programming that is produced at the facilities while the district must deliver to the provider a hours of programming b days per week the district can meet that obligation with programming not produced at the facilities also the provider has no right to control or change the programming or to have personnel at the facilities sec_1_141-3 provides a test for financed property that is not available for use by the general_public under this test private_business_use may be established solely on the basis of special economic benefit see sec_1_141-3 example the programming is available for viewing by natural persons not engaged in a trade_or_business who are located in the provider’s service area and who subscribe to one of the provider’s digital packages the provider however is distributing the programming a use that differs from the subscribers’ use thus there is a question about whether the test set forth in sec_1_141-3 applies in this case without concluding that the test applies in the instant case under all the facts and circumstances including those listed below we would conclude if we were to apply that test that the provider does not have special economic benefits within the meaning of sec_1_141-3 to the financed property the cost of the facilities is not depreciated by any nongovernmental entity we do not know whether any of the facilities are located close to the provider's property for purposes of this ruling we assume that at least some of the facilities will be proximate to the provider’s property the district is not obligated to use the provider to distribute its programming and may terminate the agreement with c-months notice this factor is offset by the fact that the provider is the only significant provider of digital cable television in county the provider has no right to programming from the facilities while the district must provide a minimum amount of programming to the provider the district can and does satisfy its obligation with programming not produced at the facilities the provider will distribute the programming to any subscriber to its digital service without additional fees it is not clear whether the provider will experience an increase in its subscribers because of the programming students of the district will not be required to use digital cable television to get class credit or to obtain class materials - alternative methods of delivery of class material will be available the district does not pay the provider for use of the channel and provider is not receiving any revenue in connection with the channel or the programming apart from the subscription fees the provider has a nonexclusive right or license to use the district channel or programming identity marks or logos but may use such identity marks or logos solely for the benefit of the district to promote the programming and to perform its obligations under the agreement the district may acknowledge on the channel that the provider is providing the channel to the district further the fact that the provider by distributing the programming may satisfy its legal obligations under the franchise agreements to provide access to educational facilities does not itself create private_business_use the arrangement under the agreement is distinguishable from the arrangement in sec_1_141-3 example in that case federal_law required that to operate the output_facility the fish preservation facilities be built here the provider does not have to use the facilities or the programming from the facilities to satisfy its obligation under the franchise agreements conclusion the provider will not be a private business user under sec_141 of the facilities because it distributes the programming under the terms described above except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied with respect to any other contract agreement service or arrangement between the district and the provider this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel exempt_organizations employment_tax government entities by _____________________________ rebecca l harrigal chief tax exempt bonds branch
